                     Case 1:20-cr-01864-JAP Document 11 Filed 09/21/20 Page 1 of 1


                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                        Before the Honorable John F. Robbenhaar
                                               Preliminary/Detention Hearing
Case Number:                20mj1563 KBM                          UNITED STATES vs. Nelson
                                                                                            11:21 a.m./11:51 a.m.
Hearing Date:               9/21/2020                             Time In and Out:
                                                                                            11:55 a.m./12:10 p.m.
Courtroom Deputy:           K. Hernandez de Sepulveda             Courtroom:                ABQ Zoom
Defendant:                  Robert Benjamin Nelson                Defendant’s Counsel:      Devon Fooks
AUSA:                       Paul Mysliwiec/Jack Burkhead          Pretrial/Probation:       S. Day
Interpreter:                N/A                                   Witness:                  Special Agent Bryan Acee, FBI
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                                 @
Preliminary/Show Cause/Identity
☐     Defendant
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
      Defense counsel argues for defendant’s release to La Pasada Halfway House; AUSA Mysliwiec objects to defendant’s
☒     release.
Custody Status
☒     Defendant will remain in custody
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☐     Matter referred to    for Final Revocation Hearing
      The Government calls Special Agent B. Acee, sworn, direct; defense cross; no redirect; witness is excused. AUSA
☒
      Mysliwiec provides elements of the case; defense counsel responds; court finds probable cause.
